      Case 2:18-cr-00109-SM-MBN Document 155 Filed 12/17/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                      CRIMINAL ACTION
 VERSUS                                                        NO: 18-109
 ARTHUR JOHNSON                                                SECTION: “E”
 ANNICE FALKINS
 KEVIN COFFIL
 QUINTON RISIN
 CHERELL VALLERY
 BRANDON SANDERS
 JONAS SCOTT


               RE-NOTICE OF PRETRIAL CONFERENCE AND JURY TRIAL

        PHOTO IDENTIFICATION REQUIRED TO ENTER THE BUILDING

Take Notice that this criminal case has been set for jury trial on March 20, 2020 at 9:00 a.m.
before Judge Susie Morgan, 500 Poydras St., New Orleans, LA. A pre-trial conference will be
held on March 16, 2020 at 10:00 a.m.

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION
AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


Date: December 17, 2019                        WILLIAM W. BLEVINS, CLERK

                                               by: Brad Newell, Deputy Clerk

TO:

Arthur Johnson (CUSTODY)                       AUSA: Brandon Long, T.A.

COUNSEL FOR ARTHUR JOHNSON:                    U.S. Marshal
Robert W. Hjortsberg and Nicole E. Burdett,
Retained                                       U.S. Probation & Pre-Trial Services Unit

Annice Falkins (BOND)                          FBI: Special Agent William Hicks

COUNSEL FOR ANNICE FALKINS:
Rachel M. Yazbeck, CJA                         If you change address,
                                               notify clerk of court
                                               by phone, 504-589-7714
     Case 2:18-cr-00109-SM-MBN Document 155 Filed 12/17/19 Page 2 of 2


KEVIN COFFIL (CUSTODY)

COUNSEL FOR KEVIN COFFIL:
Julie C. Tizzard, CJA

Quinton Risin (CUSTODY)

COUNSEL FOR QUINTON RISIN:
Maura Doherty, FPD

Ricky Redd (CUSTODY)

COUNSEL FOR RICKY REDD:
Gregory Q. Carter, Retained

Cherell Vallery (BOND)

COUNSEL FOR CHERELL VALLERY:
William M. Sothern, CJA

Brandon Sanders (CUSTODY)

COUNSEL FOR BRANDON SANDERS:
Marion D. Floyd, CJA

Jonas Scott (CUSTODY)

COUNSEL FOR JONAS SCOTT:
Marion B. Farmer, CJA
